COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


GWENDOLYN EDWARDS SCOTT

v.   Record No. 1671-95-1                        MEMORANDUM OPINION *
                                                     PER CURIAM
AUTUMN CARE OF PORTSMOUTH,                        DECEMBER 12, 1995
 AUTUMN CORPORATION AND
 INSURANCE COMPANY OF NORTH AMERICA


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Annette Miller; Parker, Pollard & Brown, on brief),
            for appellant.

            (Lisa Frisina Clement, on brief), for appellees.



     Gwendolyn Edwards Scott ("claimant") contends that the

Workers' Compensation Commission erred in finding that she failed

to prove (1) the communication of an occupational disease; and

(2) that her skin condition was caused by her employment.       Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained her burden of proving causation, the commission's

findings are binding and conclusive upon us.       Tomko v. Michael's

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Plastering Co., 210 Va. 697, 699, 173 S.E.2d 788, 788 (1970).

     Claimant worked for employer as a licensed practical nurse.

In 1990, she sought medical treatment from Dr. Honesto B.

Vargas, a general practitioner, for a skin rash which she had

developed under her chin and around her neck.   Dr. Vargas did not

render a specific diagnosis.   From May 18, 1990 through April 20,

1992, Dr. Jerome M. Parsons, a dermatologist, treated claimant

for her skin condition.   Dr. Parsons' final diagnoses were atopic

dermatitis and polymorphous light eruption.    Dr. Parsons did not

opine that these conditions were related to claimant's work as a

practical nurse.   On September 16, 1992, claimant began treatment

with Dr. Milton A. Saunders, Jr., a dermatologist.   In October

1992, Dr. Saunders noted that claimant's condition had worsened.

Claimant told Dr. Saunders that exposure to sprays and

disinfectants at work increased her itching.    In his May 19, 1994

deposition, Dr. Saunders opined that claimant had contact

dermatitis.   Prior to his deposition, Dr. Saunders stated on

several occasions that it was possible that claimant's condition

was from chemical exposure at work based upon claimant's

statements to him that her condition worsened while at work.

Prior to his deposition, Dr. Saunders had diagnosed claimant's

condition at various times as possible atopic eczema, contact

dermatitis, lichen simplex chronicus, or stress-related eczema

with hyperpigmentation.   Dr. Saunders admitted in his deposition

that he could not render an opinion to a reasonable degree of



                                 2
medical certainty that there was a cause and effect relationship

between the claimant's condition and the chemicals in her

workplace because those chemicals had never been identified.    Dr.

Saunders found it difficult to answer questions on causation and

stated that, in general, "cleaners and disinfectants often are

responsible for such dermatologic problems."

     Based upon the lack of evidence of a communication of a

definitive diagnosis of an occupational disease and the lack of

any opinion from a physician upon which to base a finding of

causation, we cannot say as a matter of law that claimant's

evidence sustained her burden of proving causation.   Accordingly,

the commission did not err in denying claimant's application.
     For the stated reasons, we affirm the commission's decision.

                                    Affirmed.




                                3